Citation Nr: 0108277	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  99-09 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The appellant served on active duty for training (ADT) from 
October 1969 to April 1970 with periods of inactive duty 
training (IDT).

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  

In January 1999, the appellant raised the claim of 
entitlement to service connection for post-traumatic stress 
disorder.  It does not appear that the RO has adjudicated 
this claim.  As the RO has not adjudicated this claim, the 
Board may not unilaterally take jurisdiction of this issue.  
The RO should take appropriate action to adjudicate this 
claim.  In this regard, the Board must note that the 
appellant could be currently homeless.  While it also appears 
that the Board is able to contact the appellant, he or his 
representative should insure that the VA has the ability to 
contact him when necessary.


REMAND

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereafter VCAA), contains extensive provisions modifying the 
adjudication of all pending claims.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The new law revises the former 
§ 5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in developing the facts pertinent to the 
claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

A service medical record dated May 1971, during a period of 
inactive duty training, noted severe pes cavus.  A September 
1971 medical report noted the appellant's complaints of 
walking "peculiar".  

In April 1999, the RO explained that the denial of the claim 
for service connection was based upon the conclusion that the 
appellant's pes cavus was a congenital or juvenile disease.  
The RO further found that there was no evidence to show that 
pes cavus was acquired in service or of aggravation of the 
pre-existing condition during service.  The VCAA provides 
that the Secretary shall obtain an examination or an opinion 
when it is necessary "to make a decision on the claim."  As 
the Board interprets the new legislation, it appears that the 
circumstances presented here require such an opinion, and 
forming an opinion requires an examination, as the evidence 
clearly shows a current disability, and evidence that there 
was some notation of the disability in a service medical 
record.    

In view of the new criteria and the state of the record, 
further development, as specified below, is required.  
Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should request the appellant 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his feet.  
After securing any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
appellant which have not been previously 
secured, including treatment by any 
private health care provider or providers 
(if any).  The appellant is requested to 
assist the RO in obtaining these records. 

3.  The RO should arrange for a VA 
examination to determine the etiology of 
the bilateral foot disability (if any).  
The examiner, in conjunction with the 
examination, must review the claims 
folder or the pertinent medical records 
contained therein, including the service 
medical records.  All necessary tests 
should be performed.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings.  
Following the examination and a review of 
the record, the examiner should provide a 
response to the following questions:

(a) What is the nature and extent of 
the appellant's bilateral foot 
disability?

(b) If a bilateral foot disability 
is found, the examiner should 
indicate what is the degree of 
medical probability that the 
appellant's service from October 
1969 to April 1970 with periods of 
inactive duty training caused or 
aggravated this disability.  
Aggravation means in this context 
that the evidence of record 
concerning the manifestations of the 
condition before, during and after 
service demonstrates that the 
disorder permanently increased in 
severity beyond the natural progress 
of the disability, if any.  A 
discussion regarding whether this 
disability (if one is found) is a 
congenital or juvenile disorder 
would be of great assistance to the 
VA in the evaluation of this case.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once. 



5.  Thereafter, the case should be 
reviewed by the RO.  The RO must review 
the claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

If the benefit sought on appeal remains denied, the appellant 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




